Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 01, 2017

The Court of Appeals hereby passes the following order:

A18E0007. IN THE INTEREST OF T. F. M., A CHILD (MOTHER)

      The Applicant has timely moved for an extension of time to file her application
for discretionary appeal. The motion is hereby GRANTED. See OCGA § 5-6-39 (a)
(5); Court of Appeals Rule 31 (i). The Applicant shall file her application by October
5, 2017.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.